SAVOY, Judge.
This matter is before the Court on a motion by the appellee to dismiss the appeal in the instant case for the reason that the appellant did not comply with Article 2126 of the LSA-Code of Civil Procedure. This article provides:
“The appellant shall pay to the clerk of the trial court, not later than three days prior to the return day or extended return day, all costs of preparing the record on appeal, and the filing fee required by the appellate court to lodge the appeal.”
Appellant has filed an opposition or answer to the motion to dismiss the appeal, stating that the application filed by appel-lee could not be considered because it was not filed in accordance with Article 2161 of the LSA-Code of Civil Procedure. This article provides the following:
“An appeal shall not be dismissed because of any irregularity, error, or defect unless it is imputable to the appellant. Except as provided in Article 2162, a motion to dismiss an appeal because of any irregularity, error, or defect which is imputable to the appellant must be filed within three days, exclusive of holidays, of the return day or the date on which the record on appeal is lodged in the appellate court, whichever is later.”
The record in the instant case was filed in this Court on July 12, 1962. The motion to dismiss the appeal was filed August 15, 1962, or more than one (1) month after the filing of the record in this Court.
The appellee did not comply with Article 2161 of the Louisiana Code of Civil Procedure in that he did not file his motion to *760dismiss the appeal within three (3) days from the time the record was lodged in this Court; therefore, his motion to dismiss the appeal must fail.
For the reasons assigned, the motion to dismiss the appeal is overruled.
Motion to dismiss appeal overruled.